Citation Nr: 0944170	
Decision Date: 11/19/09    Archive Date: 11/25/09	

DOCKET NO.  06-21 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than September 16, 
2004, for an increased rating for a low back disorder.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant





ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from October 1986 to August 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the VARO in St. Petersburg, Florida, that increased from 0 
percent to 40 percent, the disability rating for the 
Veteran's low back disability, classified for rating purposes 
as low back strain, from September 16, 2004.  The record 
reflects that a noncompensable disability rating had been in 
effect since August 16, 1994.

The Veteran appealed the Board's August 2007 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
An Order granting a Joint Motion to Remand the appeal to the 
Board was issued in January 2009.  As a result of the Order 
granting the Joint Motion to Remand, the Board in turn 
REMANDS the case to the RO for compliance with the Court's 
Order.  VA will notify the Veteran should further action be 
required.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim for an effective date earlier then September 16, 2004, 
for an increased rating for a low back disorder.  Where the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill the statutory duty to assist the Veteran in 
developing facts pertinent to a claim.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).

A review of the record reveals that the Veteran testified at 
a March 2007 hearing that she received treatment at the VA 
Medical Center in Hampton, Virginia, between 1994 and 2002 
and at the VA Medical Center in Miami, Florida, on periodic 
occasions between 2002 and 2004.  The Board is aware that 
records generated by VA facilities may have an impact on the 
adjudication of a claim and are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether the records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  VA is 
required to obtain these records.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

Additionally, the Veteran referred to having received 
treatment from chiropractors, one of whom she named as Dr. 
Joseph Accurso.  A review of the record reveals that an 
attempt was made once before by VA to obtain records from 
that chiropractor in early 2005, but the letter was returned 
as "not deliverable as addressed unable to forward."  The 
Veteran should be given an opportunity to provide the current 
address for the chiropractor.

In view of the foregoing, the case is REMANDED for the 
following:

1.  Copies of all outstanding records of 
treatment, VA and non-VA, received by the 
Veteran for the disability on appeal up 
to September 2004 should be obtained and 
made part of the record.  Of particular 
interest are any records pertaining to 
treatment and evaluation of the low back 
at the VA Medical Center, Hampton, 
Virginia, between 1994 and 2002, and the 
VA Medical Center in Miami, Florida, 
between 2002 and 2004.  If any records 
are not available, this should be so 
documented in the record.

2.  The Veteran should be asked to 
provide the names and addresses for the 
non-VA health care providers from whom 
she received treatment and/or evaluation 
for her low back problems through 2004.  
Of particular interest is the correct 
mailing address for Dr. Accurso who she 
testified at the 2007 hearing she was 
seeing on a weekly basis in the Miami 
area.  In her authorization and consent 
to release information form, the Veteran 
should provide the correct mailing 
address for the chiropractor.

3.  Then, VA should readjudicate the 
claim based on all the pertinent evidence 
of record.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, she and her representative 
should be provided with a Supplemental 
Statement of the Case and be given an 
opportunity to respond thereto.

Then, subject to current appellate procedures, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  By this REMAND, the Board intimates no 
opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



